Citation Nr: 9922413	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of May 1993, which denied the appellant's claim for death 
benefits on the basis that her relationship to the veteran as 
surviving spouse had not been established.  The case was 
remanded to the RO for additional development in September 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  The veteran was married to O. R., in June 1947, and that 
marriage was not terminated until the veteran's death in May 
1993.

3.  The appellant was married to J. R. in 1944, and that 
marriage was not terminated until J. R.'s death in 1983.

4.  At the time the appellant and the veteran entered into 
their attempted common law marriage, the appellant was aware 
of a legal impediment to such a marriage, specifically, her 
own prior marriage.  

5.  By the time of her own husband's death in 1983, the 
appellant was aware of the impediment to a marriage between 
herself and the veteran caused by the veteran's prior, valid 
marriage.   


CONCLUSION OF LAW

The appellant was not the legal spouse of the veteran at the 
time of his death and was not party to a deemed valid 
marriage to him.  38 U.S.C.A. §§ 101(3), 103 (West 1991); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she lived with the veteran in a 
common law marriage continuously from 1949 or 1950 until the 
date of his death, and that she entered into the marriage 
without knowledge of any impediment.  This claim is 
plausible, and, hence well-grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

The appellant claims entitlement to death pension benefits on 
the basis that she is the surviving spouse of the veteran, 
who died in May 1993.  In order to establish her status as 
claimant, it must be shown that the appellant had a valid 
marriage to the veteran.  Aguilar v. Derwinski, 2 Vet.App. 21 
(1991).  The term "surviving spouse" means a person of the 
opposite sex who was married to veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse).  38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. 
§ 3.50 (1998).  ; 38 C.F.R. § 3.1(j) (1998).  A "marriage" 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. § 
103(c) (West 1991); 38 C.F.R. § 3.1(j) (1998).  

In this case, the appellant does not contend that there was a 
legal, ceremonial marriage between the veteran and herself.  
She contends that she and the veteran lived together in a 
common-law marriage for over 40 years, producing two children 
during this time, as well as jointly owning property.  
However, the parties resided in Puerto Rico throughout the 
purported marriage, and that jurisdiction does not recognize 
common-law marriage.  

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment, VA law allows for certain 
attempted marriages to be "deemed valid" if certain legal 
requirements are met. Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits. 38 C.F.R. § 3.52 
(1998).  As can be seen, in order for a deemed valid 
marriage, all of the above criteria must be met.

The appellant asserts that she cohabited with the veteran 
from 1949 or 1950 to the time of the veteran's death, and 
that they had children in 1951 and 1954, and she has 
submitted statements from several people attesting that they 
knew the couple as husband and wife for many years.  However, 
a marriage certificate has been received showing that the 
veteran was married to another woman, O. R., according to the 
law of Puerto Rico, their place of residence, in June 1947, 
and a child was born to this marriage in April 1948.  
Although the veteran filed for divorce in October 1992, a 
divorce was not finalized by the time of his death.  Under VA 
law, only one individual may be recognized as the surviving 
spouse.  38 U.S.C.A. § 103 (West 1991).  Nevertheless, 
although O. R. filed a claim for death pension benefits in 
May 1993, her claim was abandoned by her failure to return 
requested information within one year of a October 1993 
request.  38 C.F.R. § 3.158 (1998).  Moreover, the issue of 
continuous cohabitation remains as to that marriage, as it is 
not disputed that she and the veteran were separated for many 
years prior to the veteran's death, although she and the 
veteran have each provided contradictory accounts as to who 
was at fault in the separation.  

Regarding the matter of whether the appellant entered into 
the marriage without knowledge of a prior impediment, in this 
case, there were several impediments.  The term "legal 
impediment" was interpreted in an opinion of VA Office of the 
General Counsel, VAOPGCPREC 58-91 (O.G.C. Prec. 58-91), to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common- law marriages.  
Thus, if the provisions relating to common-law marriages are 
met, in jurisdictions that recognize such marriages, and the 
appellant was unaware that common law marriages were not 
valid, that impediment may be removed.  See 38 C.F.R. § 
3.205(a) (1998); Colon v. Brown, 9 Vet.App. 104 (1996); 
Sandoval v. Brown, 7 Vet.App. 7 (1994).  

However, in this case there were additional impediments to 
the marriage, including the existence of prior, legal 
marriages for both the appellant and the veteran.  The 
appellant contends that she was unaware that the veteran was 
married to another woman at the time she entered into her 
putative marriage with the veteran.  She states that she was 
not aware of the impediment to the marriage, namely the 
veteran's prior, legal marriage, until after the birth of 
their first child.  A claimant's signed statement that she 
had no knowledge of an impediment to a marriage to the 
veteran will be accepted as proof of the fact, in the absence 
of information to the contrary. 38 C.F.R. § 3.205(c) (1998).  
Moreover, the Court has held that the appellant's knowledge 
must be viewed in terms of her state of mind at the time the 
invalid marriage was contracted.  Dedicatoria v. Brown, 8 
Vet.App. 441 (1995).  

Nevertheless, on a deposition obtained in connection with a 
field examination in March 1998, the appellant confirmed that 
she was married in 1944 to another individual, J. R., and 
that this marriage was not terminated until his death in 
about 1988.  According to records from the Social Security 
Administration (SSA), although the appellant draws benefits 
on her own behalf, and not as a widow, she is listed as the 
widow of J. R., who died in 1983, and not as the veteran's 
widow.  Thus, according to her own statements, at the time 
she entered into her claimed marriage with the veteran, while 
she may not have been aware of his prior marriage, she was 
certainly aware of her own marital status.  Consequently, she 
had knowledge of her own impediment to the marriage at that 
time.  Moreover, particularly in light of her subsequent 
statements referring to the veteran's prior marriage as an 
impediment, it cannot be claimed that she did not realize 
that her own prior, valid marriage was an impediment to a 
common law marriage.  

Further, according to her own statements, she became aware of 
the veteran's prior marriage after the birth of their first 
child, and that the veteran's legal wife lived 20 to 25 
minutes away from the appellant and the veteran for the first 
ten years of their cohabitation, and that the children 
visited both homes.  Thus, by 1983, when her own husband 
died, she was aware of the impediment created by the 
veteran's prior marriage.  Accordingly, at no point was she 
unaware of an impediment to a valid marriage between herself 
and the veteran.  Since the requirement that the claimant be 
unaware of any impediment to the marriage has not been met, 
the claim must fail.  Moreover, the evidence is not so evenly 
balanced as to create a reasonable doubt, and the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991).







ORDER

Entitlement of the appellant to recognition as the surviving  
spouse of the veteran for the purpose of entitlement to VA 
death pension benefits is denied.  



		
      JEFF MARTIN
	Member, Board of Veterans' Appeals



 

